IN THE SUPREME COURT OF THE STATE OF DELAWARE

SONJA TAYLOR-BRAY,     §
                       §                       No. 705, 2014
    Appellant Below,   §
    Appellant,         §
                       §
    v.                 §                       Court Below: Superior Court
                       §                       of the State of Delaware,
UNEMPLOYMENT INSURANCE §                       in and for Kent County
APPEAL BOARD,          §                       C.A. No. K14A-06-001 WLW
                       §
    Appellee Below,    §
    Appellee.          §

                             Submitted: March 20, 2015
                              Decided: April 23, 2015

Before STRINE, Chief Justice; HOLLAND, and VAUGHN, Justices.

                                         ORDER

       This 23rd day of April 2015, upon consideration of the appellant’s opening

brief and the record below,1 the Court finds it manifest that the judgment below

should be affirmed on the basis of the Superior Court’s decision dated December

11, 2014. The Unemployment Insurance Appeal Board (“UIAB”) did not err in

concluding that the appellant’s appeal of an August 19, 2013 overpayment

determination was untimely and the interests of justice did not require the UIAB to

consider the appellant’s untimely appeal.


1
  The appellee informed the Court that it did not intend to file an answering brief and rested on
the record below.
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                     BY THE COURT:
                                     /s/ Leo E. Strine, Jr.
                                     Chief Justice




                                 2